CONLEY, P. J.
This proceeding in probate which involves the same questions as those decided by the court in Estate of Joseph A. Meade, Deceased, ante, p. 169 [39 Cal.Rptr. 278], does not require a full and detailed presentation. It suffices to call attention to the fact that Mrs. Meade made her will at the same time as her husband; that she made similar provisions with respect to the devolution of the bulk of her property in case her husband was not living at the time of her death; that she died in the wreck of a private plane operated by her husband; that the court made findings similar to those in the matter of her husband's estate to the effect that the Uniform Simultaneous Death Act provisions of the Probate Code were effective and that her property, under the *842terms of her will should go to the Security First National Bank of Los Angeles, as trustee.
The legal principles involved are identical and reference is made to that opinion as controlling a determination of the present appeal.
The judgment is affirmed.
Brown (R.M.), J., concurred.
Stone, J., deeming himself disqualified, did not participate.
A petition for a rehearing was denied July 21, 1964, and appellant’s petition for a hearing by the Supreme Court was denied August 20, 1964.